The proof was not clear and certain that camphene was used as a burning fluid during the life of the policy, and hence there was no ground for dismissing the complaint on account of its alleged use.
The plaintiff kept a small jug of crude petroleum in his room for occasional use in anointing his person, and it is alleged that this was a violation of the provision in the policy against storing petroleum upon the premises insured, and hence that the complaint should have been dismissed. The motion to dismiss the complaint, upon this ground, was properly denied for two reasons: 1. No such defence was set up in the answer; 2. Petroleum was not stored within the meaning of the policy. It is not enough that the petroleum was upon the premises; the premises must have been used and appropriated for storing it. In N.Y. Equitable Ins.Co. v. Langdon (6 Wend., 627), Judge SUTHERLAND says: "It appears to me that the word `storing' was used by the parties in this case in the sense contended for by the plaintiff, viz.: a keeping for safe custody, to be delivered out in the same condition, substantially, as when received, and applies only when the storing or safe keeping is the sole or principal object of the deposit, and not when it is merely incidental, and the keeping is only for the purpose of consumption." In O'Niel v.The Buffalo Fire Ins. Co. (3 Com., 122), it was held that oil and turpentine, brought into a house for the purpose of painting it, were not stored therein within the meaning of a clause in the policy prohibiting the storing of such articles. In *Page 574 Mayor, etc., of New York v. The Hamilton Fire Ins. Co. (10 Bosw., 537), it was held that the keeping of articles to be exhibited, or to be used as means and instruments of the exhibition, is not a use of the building "for the purpose of storing or keeping therein" such articles within the meaning of a clause in an insurance policy against storing and keeping such articles. In Hynds v. Schenectady Co. Mutual Ins. Co. (11 N Y, 554), it was held that a condition in a policy against using the premises insured for storing or keeping, among other things, flax, was not violated by the fact that a small quantity of flax happened to be left upon the premises. These authorities are sufficient to show that the premises were not, in this case, within the just meaning of the policy, used for storing petroleum.
The judgment must, therefore, be affirmed, with costs.